Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0241203 A1 (“Nakasato”) in view of US 2017/0352613 A1 (“Baloglu”).

Regarding claim 1, Nakasato shows (Fig. 1-2) a package structure, comprising: 


    PNG
    media_image1.png
    661
    834
    media_image1.png
    Greyscale

a first conduction layer (24) comprising a plurality of first portions (shown above) and a second portion (shown above) connecting with adjacent two of the first portions of the first conduction layer, wherein the second portion of the first conduction layer has a top surface, and 
a portion of the top surface of the second portion (shown in red circled areas) is free from coverage of the two first portions; 
a second conduction layer (26) comprising a plurality of portions; and 
an isolation layer (22) disposed between the first conduction layer and the second conduction layer.
Nakasato does not show wherein the isolation layer is composed of one of nitride and oxide mixed with at least one of epoxy and polymer.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use isolation layer according to the teaching of “Baloglu”, since it has been held to be within the general skill of a worker in the art to select a known “isolation layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

2. Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasato in view of Baloglu as applied to claim 1 above, further in view of US 2016/0276174 A1 (“Kim”).

Regarding claim 4, Nakasato shows (Fig. 1-2) Nakasato shows (Fig. 1-2) further comprising: a chip (30, para 40) electrically connected to the first conduction layer (24a of 24), wherein the chip comprises a first side (bottom) and a second side (top) opposite to the first side, and the first side faces the first conduction layer.
Nakasato in view of Baloglu does not show an encapsulation covering the chip and the first conduction layer.
Kim shows (Fig. 1H) an encapsulation (140, encapsulant, para 40) covering the chip (sides of 130, die, para 40) and the first conduction layer (121, para 40).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kim, with encapsulation covering chip, to the invention of Nakasato in view of Baloglu.


Regarding claim 5, Nakasato shows (Fig. 1-2) wherein a portion of the second side of the chip (top of 30) is free from coverage of the encapsulation (72).

3. Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakasato in view of Baloglu and Kim as applied to claim 4 above, further in view of US 2020/0235067 A1 (“Kim2”).

Regarding claim 6, Nakasato shows (Fig. 1-2) second side (top) of the chip (30) and the first conduction layer (24a).
Nakasato in view of Baloglu and Kim does not show further comprising: a connection structure having a first side electrically connected to the second side of the chip and the first conduction layer.
Kim2 shows (Fig. 13) a connection structure (108, para 42) having a first side (bottom) electrically connected to the second side of the chip (top of 101) and the first conduction layer (1310).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Kim2, with connection structure, to the invention of Nakasato in view of Baloglu and Kim.
The motivation to do so is that the combination produces the predictable result of interconnecting the top of chip 101 to a layer below the substrate (1306, para 42) for a stacked structure connectivity. 

claim 7, Kim2 shows (Fig. 13) wherein the connection structure (108) further comprises a second side (top) opposite to the first side thereof, and a portion of the second side (109 topmost portion above) of the connection structure is free from coverage of the encapsulation (140).

Regarding claim 8, Kim2 shows (Fig. 13) further comprising: 
an attach material (104, solder bump, para 37) disposed between the first side (bottom) of the chip (101) and the first portions (1312, 1314) of the first conduction layer (1310).

Regarding claim 9, Kim shows (Fig. 1H) an isolation material (150, underfill, para 70) isolating the attach material from the encapsulation.

4. Claims 27-32, 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim2 in view of Baloglu, US 2011/0254156 A1 (“Lin”) and US 2017/0062383 A1 (“Yee”).

Regarding claim 27, Kim2 shows (Fig. 13) a package structure, comprising: 
a first conduction layer (1310 with 1312, 1314 and 1316, vias 1332, 1334 and 1336)  comprising a plurality of first portions (1332, 1334, 1336); 
a second conduction layer (1320) comprising a plurality of portions (1322, 1324, 1326), an isolation layer (1338) disposed between the first conduction layer and the second conduction layer; 
a chip (101) electrically connected to the first conduction layer. 
Kim2 does not specifically teach that the isolation layer is composed of one of nitride and oxide mixed with at least one of epoxy and polymer;

wherein the overlapping region is located substantially at a center below the chip.
Baloglu shows the isolation layer (dielectric material of the redistribution layer) is composed of one of nitride and oxide mixed with at least one of epoxy and polymer (para 76).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use isolation layer according to the teaching of “Baloglu”, since it has been held to be within the general skill of a worker in the art to select a known “isolation layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Kim2 in view of Balaglou does not specifically teach wherein the first conduction layer and the second conduction layer form an overlapping region below the chip along a first direction, the first direction extends from the second conduction layer to the first conduction layer, and
wherein the overlapping region is located substantially at a center below the chip.


    PNG
    media_image2.png
    362
    726
    media_image2.png
    Greyscale

Lin shows (Fig. 5g) wherein the first conduction layer (174, para 56) and the second conduction layer (170, para 56) form an overlapping region below the chip (124) along a first direction (top to bottom), the first direction extends from the second conduction layer to the first conduction layer, and
wherein the overlapping region is located substantially at a center below the chip.
The term “substantially” is defined as a distance comparatively much smaller than the width of the chip and within a very small radius from the center below the chip. Thus, under the broadest reasonable interpretation “substantially at a center” includes the region “OL” within a very small distance from the center of the bottom of the chip. Lin teaches an overlap that occurs in the region “OL”. As such, the overlapping region of Lin is located substantially at a center below the chip.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kim2 in view of Balaglou, including overlapping region, with the invention of Lin.  
The motivation to do so is that the combination produces heat dissipation by having an additional extended portion of wiring layer (Yee, Para 42).

claim 28, Kim2 shows (Fig. 13) wherein the first conduction layer (1310 with 1312, 1314 and 1316, vias 1332, 1334 and 1336) further comprises: 
a second portion (1316) connecting with adjacent two of the first portions (1334 and 1336) of the first conduction layer, wherein the second portion of the first conduction layer has a top surface (top of 1316), and a portion of the top surface of the second portion is free from coverage of the two first portions.

Regarding claim 29, Kim2 shows (Fig. 13) the chip (101) comprises a first side (bottom) and a second side (top) opposite to the first side, and the first side faces the first conduction layer (1310), the package structure further comprising: an encapsulation (140) covering the chip and the first conduction layer.

Regarding claim 30, Kim2 shows (Fig. 13) a portion of the second side (109 topmost portion above) of the connection structure (108) is free from coverage of the encapsulation (140).

Regarding claim 31, Kim2 shows (Fig. 13) a connection structure (108, para 42) having a first side (bottom) electrically connected to the second side of the chip (top of 101) and the first conduction layer (1310).

Regarding claim 32, Kim2 shows (Fig. 13) wherein the connection structure (108) further comprises a second side (top) opposite to the first side thereof, and a portion of the second side (109 topmost portion above) of the connection structure is free from coverage of the encapsulation (140).



claim 34, Kim2 shows (Fig. 13) a package structure, comprising: 
a first conduction layer (1310 with 1312, 1314 and 1316, vias 1332, 1334 and 1336)  comprising a plurality of first portions (1332, 1334, 1336); 
a second conduction layer (1320) comprising a plurality of portions (1322, 1324, 1326), an isolation layer (1338) disposed between the first conduction layer and the second conduction layer; 
a chip (101) electrically connected to the first conduction layer. 
Kim2 does not specifically teach that the isolation layer is composed of one of nitride and oxide mixed with at least one of epoxy and polymer;
wherein the first conduction layer and the second conduction layer form an overlapping region below the chip along a first direction, the first direction extends from the second conduction layer to the first conduction layer, and
wherein the overlapping region is located substantially at a center below the chip.
Baloglu shows the isolation layer (dielectric material of the redistribution layer) is composed of one of nitride and oxide mixed with at least one of epoxy and polymer (para 76).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use isolation layer according to the teaching of “Baloglu”, since it has been held to be within the general skill of a worker in the art to select a known “isolation layer” on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).
Kim2 in view of Balaglou does not specifically teach wherein the first conduction layer and the second conduction layer form an overlapping region along a first direction below the chip, the first direction extends from the second conduction layer to the first conduction layer, and wherein the overlapping region is distal to the attach material.

wherein the overlapping region is distal to the attach material (OL is separated from the attach material 134 along the left-right direction).
The term “distal” is defined as a horizontal distance comparatively much smaller than the width of the chip and within a very small horizontal distance from the attach material 134. Thus, under the broadest reasonable interpretation “overlapping region is distal” includes the region “OL” whose right edge is within a very small distance from the attach material as shown above. Lin teaches an overlap that occurs in the region “OL”. As such, the overlapping region of Lin is distal to attach material as shown above.

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Kim2 in view of Balaglou, including overlapping region, with the invention of Lin.  
The motivation to do so is that the combination produces heat dissipation by having an additional extended portion of wiring layer (Yee, Para 42).

Regarding claim 35, the prior art as noted in the above rejection of claim 28, discloses the entire claimed invention.

Regarding claim 36, Kim2 shows (Fig. 13) wherein the chip (101) comprises a first side (bottom) and a second side (top) opposite to the first side, and the first side faces the first conduction layer (1310 with 1312, 1314 and 1316, vias 1332, 1334 and 1336), the package structure further comprising: an encapsulation (140) covering the chip and the first conduction layer.

Regarding claim 37, Kim2 shows (Fig. 13) wherein a portion of the second side of the chip (central part of the top of chip 101) is free from coverage of the encapsulation (140).

Regarding claim 38, Kim2 shows (Fig. 13) Kim2 shows (Fig. 13) a connection structure (108, para 42) having a first side (bottom) electrically connected to the second side of the chip (top of 101) and the first conduction layer (1310).

Regarding claim 39, Kim2 shows (Fig. 13) wherein the connection structure (108) further comprises a second side (top) opposite to the first side thereof, and a portion of the second side (109 topmost portion above) of the connection structure is free from coverage of the encapsulation (140).

5. Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim2 in view of Baloglu, Lin and Yee as applied to claim 29, in view of Kim.

Regarding claim 33, Kim2 shows (Fig. 13) further comprising: 
an attach material (104, solder bump, para 37) disposed between the first side (bottom) of the chip (101) and the first portions (1312, 1314) of the first conduction layer (1310).
Kim2 in view of Baloglu, Lin and Yee does not show an isolation material isolating the attach material from the encapsulation.
Kim shows (Fig. 1H) an isolation material (150, underfill, para 70) isolating the attach material from the encapsulation.

The motivation to do so is that the combination produces the predictable result of underfill materials suitable for the cooling of the chip well-known in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.H/          Examiner, Art Unit 2819                                                                                                                                                                                              

/STEPHEN M BRADLEY/          Primary Examiner, Art Unit 2819